                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                             MACON DIVISION

 KELCEY ROCKEMORE,

            Plaintiff,

 v.                                                   CIVIL ACTION NO.

 PHILLIP TOBIN, in both his individual                  5:16-cv-00325-TES
 and official capacity as Thomaston Police
 Officer; and CITY OF THOMASTON,

            Defendants.


            ORDER GRANTING IN PART AND DENYING IN PART
            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
______________________________________________________________________________

       The Court previously granted Defendants’ Motion for Summary Judgment in part

and reserved ruling on the remainder pending the resolution of Plaintiff’s underlying

criminal case. See generally [Doc. 34]. On April 19, 2019, Plaintiff informed the Court that

his criminal case was disposed of via nolle prosequi and moved to reopen the case. [Doc.

35]. The Court granted Plaintiff’s motion, and the remaining portions of Defendant’s

Motion for Summary Judgment are now ripe for review. For the following reasons, the

Court GRANTS IN PART AND DENIES IN PART Defendants’ Motion for Summary

Judgment [Doc. 19].
                                 FACTUAL BACKGROUND

       The following facts are undisputed. Sharanjit Kaur owns a Handy Mart

convenience store in Thomaston, Georgia. [Doc. 19-2, ¶ 2]. On the night of June 1, 2014,

Ms. Kaur was working at the Handy Mart when Plaintiff Kelcey Rockemore entered

around 10:00 p.m. [Id. at ¶ 6]. Prior to that date, Ms. Kaur complained to local police that

Plaintiff made threats to her and her mother, intimidated them, and loitered outside the

store after closing time. [Doc. 23, pp. 48, 51–52, 54]. Plaintiff left the store and then

returned after closing time, following behind another patron Ms. Kaur let in to pay for

gas. [Doc. 19-2, ¶ 7]. Ms. Kaur asserts that she asked Plaintiff to leave the store several

times before he finally left. [Id.]. Concerned that Plaintiff was waiting outside the store

with a gun, Ms. Kaur called Defendant Philip Tobin, a Thomaston Police Department

officer, to explain that she kicked Plaintiff out of the store. [Id. at ¶ 8]; [Doc. 23, p. 56].

       Officer Tobin was familiar with Ms. Kaur and the Handy Mart after he previously

assisted with the investigation into Ms. Kaur’s father’s death in 2012. [Doc. 23, pp. 54, 55].

After her father’s death, Ms. Kaur began having problems with drug dealing and

shoplifting at the Handy Mart. [Doc. 19-2, ¶ 4]. As a result, Officer Tobin gave Ms. Kaur

his cell phone number to call if she had any problems at the store. [Id. at ¶ 4]. Ms. Kaur

usually called Officer Tobin if problems arose. [Id.].

       During his phone call with Ms. Kaur on June 1, 2014, Officer Tobin instructed Ms.

Kaur to call 9-1-1 because he was not on duty. [Id. at ¶ 9]; [Doc. 23, p. 56]. Ms. Kaur called



                                                2
9-1-1, and another officer arrived at the scene and escorted Ms. Kaur and one of her

employees to their cars. [Doc. 19-2, ¶ 9]; [Doc. 23, p. 57]. At some point in the ten days

after that incident, Ms. Kaur told Officer Tobin that she did not want Plaintiff to return

to the store. [Doc. 19-2, ¶ 10]; [Doc. 23, pp. 57–58].

        On June 11, 2014, Plaintiff returned to the Handy Mart to buy cigarettes and a

drink. [Doc. 21, p. 68]. 1 Officer Tobin drove past the Handy Mart and witnessed Plaintiff

exit the store. [Doc. 22, pp. 59–60]; [Doc. 23, pp. 58, 59]. Officer Tobin then pulled into the

Handy Mart and parked his car. [Doc. 21, p. 70]; [Doc. 23, p. 59]. Upon exiting his car,

Officer Tobin called out to Plaintiff and walked toward him slowly. [Doc. 21, p. 70]; [Doc.

22, pp. 62, 64]; [Doc. 23, p. 60]. Officer Tobin and Plaintiff began talking, and Officer Tobin

informed Plaintiff of Ms. Kaur’s wish that Plaintiff no longer visit the Handy Mart. [Doc.

21, pp. 71–72]; [Doc. 22, pp. 64, 111–12]; [Doc. 23, pp. 60, 64]. Officer Tobin testified that

he intended to present Plaintiff with a criminal trespass notice informing Plaintiff that

“he no longer could go back in the store.” [Doc. 23, pp. 59:25—60:11, 65].

        Officer Tobin testified that throughout his conversation with Plaintiff, Plaintiff

reached into his pockets on multiple occasions, and Officer Tobin instructed Plaintiff not

to do so. [Doc. 23, pp. 62, 65–66]. Plaintiff, on the other hand, denies that he stopped to




1The events of June 11, 2014 are captured on video surveillance footage, which has been entered into
evidence. See [Doc. 25]. To the extent “the video obviously contradicts Plaintiff’s version of the facts, [the
Court] accept[s] the video’s depiction instead of Plaintiff’s account.” Pourmoghani-Esfahani v. Gee, 625 F.3d
1313, 1315 (11th Cir. 2010) (citing Scott v. Harris, 550 U.S. 372, 380 (2007)).


                                                      3
talk to Officer Tobin and instead maintains that Officer Tobin chased and grabbed him.

[Doc. 26-1, ¶ 24]. Officer Tobin further testified that he decided to conduct a pat down on

Plaintiff in light of his knowledge of Plaintiff’s history with violence and weapons and

because he did not know if Plaintiff had a weapon during the encounter. [Doc. 23, pp. 62,

66, 68, 70, 94–95]. To conduct the pat down, Officer Tobin told Plaintiff to walk toward a

railing for support and guided him to that area with a hand on Plaintiff’s back. [Doc. 22,

pp. 70–71, 112]; [Doc. 23, p. 69].

           Although a surveillance camera captured these and the following events, [Doc.

25], the parties disagree as to the details of what happened next. There appears to be a

struggle, during which Officer Tobin claims Plaintiff resisted the pat down and attempted

to turn away. [Doc. 19-7, ¶ 29]; [Doc. 25, 13:54:58—13:55:12]. 2 Plaintiff, on the other hand,

argues that he complied with Officer Tobin’s instructions but Officer Tobin jerked him

around and pulled him back “like a damn dog,” resulting in what appears to be a refusal

to comply. [Doc. 26-1, ¶ 29]; [Doc. 22, pp. 70–73, 77–83]. Officer Tobin further claims that

he tried to spread Plaintiff’s feet apart for the pat down, but Plaintiff kept moving around

and refusing to put his hands on the rail. [Doc. 23, pp. 70–71, 73].

           Plaintiff turned away from the railing, and Officer Tobin unholstered his Taser.

[Doc. 22, pp. 73, 75]; [Doc. 25, 13:55:14–36]. Officer Tobin again attempted to conduct a

pat down, but Plaintiff spun around, lifted his hand off the railing, and kicked his leg in


2   Record cites to the video evidence located at [Doc. 25] refer to the video timestamp.


                                                        4
the air. [Doc. 22, pp. 74, 76, 82–83, 85]; [Doc. 23, pp. 70, 72]. Plaintiff contends that Officer

Tobin “pulled him back” and caused him to make these motions and that “his leg going

in the air was a result of Officer Tobin’s attack.” [Doc. 26-1, ¶ 31]; [Doc. 22, pp. 70–73, 83–

86].

       Officer Tobin then took a step back and deployed his Taser, hitting Plaintiff in his

right arm. [Doc. 22, pp. 83, 91]; [Doc. 23, pp. 72, 73]. Officer Tobin testified that he then

turned the power off on the Taser. [Doc. 23, p. 74]. Plaintiff testified that Officer Tobin

tased him continuously throughout the following events. [Doc. 22, pp. 98–102]. Plaintiff

fell to the ground, and Officer Tobin cuffed Plaintiff’s arms behind his back and

performed a “crunch roll” search of Plaintiff’s pockets. [Doc. 22, p. 85]; [Doc. 23, p. 74].

Officer Tobin then called 9-1-1 to report that he tased Plaintiff and that he needed

emergency medical services. [Doc. 23, p. 74]. Officer Tobin was told that emergency

medical services were unavailable and could take an hour to arrive. [Id.]. He then called

his supervisor to ask him to come to the scene. [Id.].

       Officer Tobin testified that a crowd began to gather during the arrest and that he

spoke to them and showed them that his Taser was cut off. [Id. at p. 76]. Plaintiff

maintains that the Taser was still on. [Doc. 22, p. 98–102]. Plaintiff began to roll around

on the ground, which he claims is because of continued tasing, and Officer Tobin jumped

out of the way. [Id. at pp. 103, 104, 116–17, 120]; [Doc. 23, p. 76]. Plaintiff then got up off

the ground, ran to a parked vehicle, and dove into the driver’s open window. [Doc. 22,



                                               5
pp. 108, 117, 118]; [Doc. 23, p. 76]; [Doc. 19-4, ¶ 19]. The vehicle’s occupants pushed

Plaintiff back out of the vehicle. [Doc. 23, pp. 77, 78]. Once out of the vehicle, Plaintiff fell

down, kicked his leg in the air to sit up, leaned back on his elbows, laid down, then lifted

his head and bent his knees. [Doc. 22, pp. 109, 124, 125, 126]; [Doc. 23, p. 77].

       After a few minutes, Officer Tobin helped Plaintiff off the ground and led him over

to a set of stairs to sit on. [Doc. 22, p. 136]; [Doc. 23, p. 80]. Officer Tobin kept the Taser

darts in Plaintiff’s arms because he was the only officer on the scene and because of

Plaintiff’s violent behavior. [Doc. 19-4, ¶ 22].

       Officer Tobin’s supervisor eventually arrived at the scene, helped Plaintiff to his

feet, and transported him to the Thomaston jail. [Doc. 22, p. 155]; [Doc. 23, pp. 83, 84]. A

jail nurse examined Plaintiff, and he complained of two burn marks on his arm from the

Taser and abrasions from rolling on the ground. [Doc. 21, pp. 75–77]; [Doc. 22, pp. 156,

175]; [Doc. 23, p. 84]. The nurse applied alcohol to the abrasions and gave Plaintiff

ibuprofen. [Doc. 21, pp. 75–77]; [Doc. 22, pp. 156, 175].

       Two days after the incident, Officer Tobin obtained a warrant for Plaintiff’s arrest.

[Doc. 19-5]. Plaintiff was ultimately indicted in the Superior Court of Upson County,

Georgia, on charges of obstruction and making a false statement. [Id.]. The superior court

initially placed Plaintiff’s criminal case on the “dead docket,” but ultimately dismissed

the charges via nolle prosequi. [Doc. 32-2]; [Doc. 35-1].




                                               6
        In his Complaint, Plaintiff alleges that Officer Tobin and the City of Thomaston

(“the City”) violated several of his constitutional rights and various state laws. Plaintiff

asserts claims against Officer Tobin for unlawful detention, unlawful search, excessive

force, false arrest, false imprisonment, and malicious prosecution under 42 U.S.C. § 1983;

conspiracy under 42 U.S.C. § 1985; failure to prevent a conspiracy under 42 U.S.C. § 1986;

and battery and intentional infliction of emotional distress under Georgia law. Plaintiff

also asserts claims against the City under Section 1983; Section 1985; Section 1986; and

Georgia state law for negligent hiring, negligent retention, and negligent failure to train,

and for battery and intentional infliction of emotional distress under a respondeat

superior theory. 3 The Court previously granted summary judgment to Defendants on

Plaintiff’s malicious prosecution, Section 1985, and Section 1986 claims, and granted

summary judgment to the City on Plaintiff’s state-law claims. See [Doc. 34, p. 24]. All that

remains are Plaintiff’s Section 1983 claims against Officer Tobin for unlawful detention,

unlawful search, false arrest, and excessive force; Plaintiff’s Section 1983 Monell liability

claims against the City; and Plaintiff’s state-law claims for battery and intentional

infliction of emotional distress against Officer Tobin. See [id.]. The Court finds as follows.




3 Plaintiff’s Complaint [Doc. 1-1] is a quintessential shotgun pleading in that it “commits the sin of not
separating into a different count each cause of action or claim for relief” and contains “multiple claims
against multiple defendants without specifying which defendants are responsible for which acts or
omissions.” Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322–23 (11th Cir. 2015). In a telephone
conference with the Court, Plaintiff’s counsel explained the claims he sought to assert against Defendants,
and those claims are the ones discussed.


                                                       7
                                        DISCUSSION

       A.      Standard of Review

       A party is entitled to summary judgment “if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c). As to issues for which the movant

would bear the burden of proof at trial, the “movant must affirmatively show the absence

of a genuine issue of material fact and support its motion with credible evidence

demonstrating that no reasonable jury could find for the non-moving party on all of the

essential elements of its case.” Landolfi v. City of Melbourne, 515 F. App’x 832, 834 (11th

Cir. 2013) (citing Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993)).

       As to issues for which the non-movant would bear the burden of proof at trial, the

movant may (1) simply point out an absence of evidence to support the non-moving

party’s case or (2) provide “affirmative evidence demonstrating that the [non-movant]

will be unable to prove its case at trial.” United States v. Four Parcels of Real Prop. in Greene

& Tuscaloosa Ctys., 941 F.2d 1428, 1438 (11th Cir. 1991) (citing Celotex Corp. v. Catrett, 477

U.S. 317, 325 (1986)).

       Once the movant satisfies its burden, the burden shifts to the non-movant, who

must “go beyond the pleadings and present affirmative evidence to show that a genuine

issue of material fact exists.” Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir. 2006) (citing



                                                8
Fitzpatrick, 2 F.3d at 1115–17). “A factual dispute is genuine ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Four Parcels, 941 F.2d

at 1437 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, (1986)).

        B.      Plaintiff’s Section 1983 Claims Against Officer Tobin

        Plaintiff’s remaining Section 1983 claims against Officer Tobin are for unlawful

detention, unlawful search (frisk), false arrest, 4 and excessive force. Officer Tobin argues

that he is entitled to qualified immunity on each of these claims. An officer is entitled to

qualified immunity when he acts within his discretionary authority and the conduct does

not “violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Manners v. Cannella, 891 F.3d 959, 967–68 (11th Cir. 2018)

(quoting Hill v. Cundiff, 797 F.3d 948, 978 (11th Cir. 2015)).

        The burden first lies with the defendant to show that he acted “within his

discretionary authority when the alleged wrongful acts occurred.” Lee v. Ferraro, 284 F.3d

1188, 1194 (11th Cir. 2002). Once this is shown, the burden shifts to the plaintiff to prove

that qualified immunity is inappropriate. Id. The plaintiff satisfies this burden if the facts,

taken in the light most favorable to him, show that the officer’s conduct violated a clearly

established constitutional right. Saucier v. Katz, 533 U.S. 194, 201 (2001). To be clearly



4 The Court previously merged Plaintiff’s false arrest and false imprisonment claims because “[w]hen a
plaintiff brings separate claims for false arrest and false imprisonment, the claims are condensed into a
single false arrest claim when the false imprisonment arises from a ‘detention on the basis of [the] false
arrest.’” [Doc. 34, p. 11] (quoting Hill v. Macon Police Dep’t, No. 5:10-CV-472 (CAR), 2013 WL 594200, at *6
(M.D. Ga. Feb. 15, 2013)).


                                                     9
established, the constitutional violation must be “apparent” when viewed “in light of pre-

existing law” from the United States Supreme Court, Eleventh Circuit Court of Appeals,

or Georgia Supreme Court, such that the offending officer has “fair warning that his

conduct deprived his victim of a constitutional right.” Hope v. Pelzer, 536 U.S. 730, 739–40

(2002).

          Plaintiff does not dispute that Officer Tobin was exercising his discretionary

authority when he detained, frisked, tased, and arrested Plaintiff. Thus, the burden lies

with Plaintiff to show that Officer Tobin violated his clearly established constitutional

rights during those events. The Court considers each claim below.

                 1.     Unlawful Detention

          Plaintiff first claims that Officer Tobin lacked legal justification for stopping him

as he was walking away from the Handy Mart. An officer is entitled to “stop and briefly

detain a person to investigate a reasonable suspicion that he is involved in criminal

activity, even though probable cause is lacking.” United States v. White, 593 F.3d 1199,

1202 (11th Cir. 2010) (quoting United States v. Williams, 876 F.2d 1521, 1523 (11th Cir.

1989)). To have the requisite reasonable suspicion, the officer must “reasonably suspect[]

that the person apprehended is committing or has committed a criminal offense.” Arizona

v. Johnson, 555 U.S. 323, 326 (2009). Ordinarily, a court determines the existence of

reasonable suspicion “from the totality of the circumstances, and from the collective

knowledge of all the officers involved in the stop.” Id. (quoting Williams, 876 F.2d at 1524).



                                               10
But when an officer asserts a qualified immunity defense to a Terry claim, “the issue is

not whether reasonable suspicion existed in fact, but whether the officer had ‘arguable’

reasonable suspicion to support an investigatory stop.” Jackson v. Sauls, 206 F.3d 1156,

1166 (11th Cir. 2000). Under this standard, an officer who “reasonably but mistakenly

concludes that reasonable suspicion is present is still entitled to qualified immunity.” Id.

at 1165–66.

       As a preliminary matter, the Court is not convinced that the initial encounter

between Officer Tobin and Plaintiff was a Terry stop. Police encounters with citizens

occur in three tiers. At tier one, where the encounter is consensual and involves “no

coercion or detention,” the Fourth Amendment is not implicated. United States v.

Hastamorir, 881 F.2d 1551, 1556 (11th Cir. 1989); see also United States v. Perez, 443 F.3d 772,

778 (11th Cir. 2006). An encounter is consensual “if a reasonable person would feel free

to terminate [it].” United States v. Ramirez, 476 F.3d 1231, 1238 (11th Cir. 2007) (quoting

United States v. Drayton, 536 U.S. 194, 201 (2002)).

       Tier two consists of Terry stops (i.e., where “a reasonable person would . . .

believe[] that he or she [is] not free to leave”), which require the officer to have reasonable

suspicion of criminal activity. Hastamorir, 881 F.2d at 1556. A tier one encounter becomes

a tier two encounter “only when, by means of physical force or a show of authority, a

person’s freedom of movement is restrained.” Perez, 443 F.3d at 778 (quoting Craig v.




                                              11
Singletary, 127 F.3d 1030, 1041 (11th Cir. 1997)). Finally, tier three consists of full-blown

arrests, which require probable cause. Hastamorir, 881 F.2d at 1556.

       “There is no bright-line ‘litmus test’ for whether a . . . stop is a seizure or is a

consensual encounter.” Ramirez, 476 F.3d at 1240 (quoting United States v. White, 81 F.3d

775, 779 (8th Cir. 1996)).

       Factors relevant to this inquiry include, among other things: ‘whether a
       citizen’s path is blocked or impeded; whether identification is retained; the
       suspect’s age, education and intelligence; the length of the suspect’s
       detention and questioning; the number of police officers present; the
       display of weapons; any physical touching of the suspect, and the language
       and tone of voice of the police.’

Perez, 443 F.3d at 778 (quoting United States v. De La Rosa, 922 F.2d 675, 678 (11th Cir.

1991)). When determining whether an encounter is consensual or investigatory, the Court

applies these factors objectively and “presupposes an innocent person.” Ramirez, 476 F.3d

at 1238 (emphasis in original) (quoting Drayton, 536 U.S. at 201).

       The video evidence in this case shows Officer Tobin’s police car pulling into the

Handy Mart parking lot while Plaintiff is getting a drink from a vending machine outside

the building. [Doc. 25 at 13:53:53]. As Plaintiff begins to walk away from the Handy Mart

toward the street, Officer Tobin exits his vehicle and gets Plaintiff’s attention. [Id. at

13:54:09]. Plaintiff and Officer Tobin speak for a few seconds, during which time Officer

Tobin is neither touching Plaintiff nor blocking his path. [Id. at 13:54:15–38]. At one point,

Plaintiff begins to walk away but stops (on his own volition) and continues talking to

Officer Tobin. [Id. at 13:54:38–42]. Then, less than 40 seconds after Plaintiff and Officer


                                             12
Tobin first make contact, Officer Tobin reaches out and grabs Plaintiff’s shoulder and

begins leading him toward a railing to conduct a frisk. [Id. at 13:54:46].

           Applying the Perez factors above, it is clear that a reasonable person in Plaintiff’s

shoes would have felt free to leave during the verbal encounter between Plaintiff and

Officer Tobin. 5 But when Officer Tobin placed his hand on Plaintiff’s shoulder and began

leading him toward a railing to conduct a frisk, he exercised the physical force and show

of authority necessary to elevate the encounter from tier one to tier two. Thus, in order

for Officer Tobin to benefit from qualified immunity, a reasonable officer in Officer

Tobin’s position would have needed to conclude that Plaintiff had committed or was

committing a crime at the time Officer Tobin made physical contact with Plaintiff.

           In his brief, Officer Tobin argues that he had not only reasonable suspicion

sufficient to detain Plaintiff but also probable cause to arrest Plaintiff for being inside the

Handy Mart. He contends that the objective facts within his knowledge would have led

a reasonable officer to believe that Plaintiff had already committed criminal trespass at

the time of the encounter. In Georgia, criminal trespass is defined as “knowingly and

without authority . . . enter[ing] upon the land or premises of another person . . . after

receiving, prior to such entry, notice from the owner [or] rightful occupant . . . that such


5   Indeed, Officer Tobin testified that Plaintiff was free to leave while they were talking.

           Q:      Was [Plaintiff] free to go when you first started interacting with him?
           A:      Sure. He could have walked off.

[Doc. 23, p. 63:1–3].


                                                        13
entry is forbidden”; or remaining on the premises after being told by the owner or

occupant to depart. O.C.G.A. § 16-7-21(b)(2), (3). Although there is evidence in the record

that the Handy Mart owner told Plaintiff before the June 11 incident that she did not want

him to return to the store, there is no evidence that Officer Tobin knew Plaintiff received

such notice. 6 On the contrary, the objective facts within Officer Tobin’s—not Plaintiff’s—

knowledge, which form the basis of reasonable suspicion, establish that Plaintiff did not

have notice that he was barred from the Handy Mart. Officer Tobin testified that, after

the Handy Mart owner filed a complaint with the police department, he advised her that

nothing could be done to stop Plaintiff from returning to the store until Plaintiff received

official notice from an officer. See [Doc. 23, pp. 53:17–23, 57:5—58:12]. The record evidence

establishes that Officer Tobin knew that Plaintiff was not committing criminal trespass at

the time of the stop because he subjectively believed that Plaintiff did not have notice that

he was not allowed on the premises. 7 It is only logical that an officer who actually knows



6Officer Tobin’s argument that he “had been told by the owner of the Handy Mart that she had told Plaintiff
not to return to the store” is unsupported by the cited evidence. [Doc. 27, p. 3]. Although Ms. Kaur’s
declaration states that she told Plaintiff not to return to the store, it does not indicate that she told Officer
Tobin that she directed Plaintiff not to return. See [Doc. 19-2, ¶¶ 5, 7, 8]. Moreover, the cited portion of
Officer Tobin’s deposition does not establish that he knew Ms. Kaur had already banned Plaintiff from
returning to the store. See [Doc. 23, pp. 56–58].

7Whether Officer Tobin thought Plaintiff did not have notice is relevant, because it goes to the hypothetical
reasonable officer’s objective understanding of the circumstances. Thus, if Officer Tobin knew that Plaintiff
did not have notice that he was barred from entering the Handy Mart, the arguable reasonable suspicion
comparator (i.e., a reasonable officer “possessing the same knowledge as” Officer Tobin) would also have
known that Plaintiff did not have notice. Skop v. City of Atlanta, 485 F.3d 1130, 1141 n.3 (11th Cir. 2007);
Young v. Eslinger, 224 F. App’x 278, 279 (11th Cir. 2007). And where an officer believes that an individual
has not been given such notice, the officer cannot reasonably believe that the individual has trespassed in
violation of O.C.G.A. § 16-7-21(b).


                                                       14
that an individual is not trespassing cannot also reasonably suspect that the individual is

trespassing. Therefore, Plaintiff’s existence at the Handy Mart cannot, by itself, form the

basis of an investigatory stop.

       In the absence of some other criminal basis for detaining Plaintiff, there remains a

question of fact as to whether he had reasonable suspicion to detain Plaintiff, the Court

cannot grant qualified immunity to Officer Tobin. Officer Tobin’s motion for summary

judgment on this claim is therefore DENIED.

              2.     Unlawful Search (Frisk)

       It has been clearly established by the United States Supreme Court that “[s]o long

as [an] officer is entitled to make a forcible stop, and has reason to believe that the suspect

is armed and dangerous,” the officer may frisk the suspect to determine if he has

weapons. Adams v. Williams, 407 U.S. 143, 146 (1972). Such a frisk is warranted only “if

[the officer] has reason to believe that his own safety or the safety of others is at risk,”

United States v. White, 593 F.3d 1199, 1202 (11th Cir. 2010). “[T]o proceed from a stop to a

frisk, the police officer must reasonably suspect that the person stopped is armed and

dangerous.” Johnson, 555 U.S. at 326–27.

       The Court previously determined that there is a question of fact as to whether

Officer Tobin had arguable reasonable suspicion sufficient to justify conducting an

investigatory stop. Because a jury could find that the investigatory stop in this case was

unlawful, it follows that the frisk—which must have been preceded by a lawful stop—



                                              15
could have also been unlawful. 8 Accordingly, the Court DENIES Officer Tobin’s motion

for summary judgment on this claim.

                 3.       False Arrest

        The question of fact regarding reasonable suspicion also precludes the Court from

granting summary judgment to Officer Tobin on Plaintiff’s false arrest claim. Under

Georgia law, a suspect is entitled to resist an unlawful detention, and such resistance does

not constitute obstruction. 9 Thus, if Officer Tobin’s detention of Plaintiff was unlawful,

Plaintiff had the right to resist the detention without committing obstruction and being

arrested therefor. Because the Court cannot determine at this time whether Officer




8Officer Tobin argues that he frisked Plaintiff because he repeatedly placed his hands in his pockets during
the tier one encounter and because he knew of Plaintiff’s prior involvement in a shooting. Plaintiff claims
that he did not have his hands in his pockets during his conversation with Officer Tobin, and this is not
clearly contradicted by the video evidence. See Pourmoghani-Esfahani, 625 F.3d at 1315. Although this creates
a fact question as to whether Plaintiff did or did not place his hands in his pockets, it is likely that Officer
Tobin’s knowledge of Plaintiff’s prior involvement in a shooting was sufficient on its own to warrant a
frisk. Cf. United States v. Ray, 145 F. App’x 642, 646 (11th Cir. 2005) (an officer’s knowledge of a suspect’s
prior criminal activity, among other things, justifies conducting a frisk); see also United States v. Johnson, 921
F.3d 991, 998 (11th Cir. 2019) (When determining whether an officer had reason to frisk a subject, “the
totality of the circumstances—the whole picture—must be taken into account.”). Nevertheless, the Court
need not answer that question at this time, because if Officer Tobin did not have grounds to stop Plaintiff,
he also had no grounds to conduct a frisk, regardless of his fear for his or others’ safety. See Terry, 392 U.S.
at 32–33 (Harlan, J., concurring) (“Any person, including a policeman, is at liberty to avoid a person he
considers dangerous. If and when a policeman has a right instead to disarm such a person for his own
protection, he must first have a right not to avoid him but to be in his presence. . . . [T]he right to frisk . . .
depends upon the reasonableness of a forcible stop to investigate a suspected crime.”).

9 The Georgia obstruction statute makes hindering a law enforcement officer a crime only if the officer is
engaged in “the lawful discharge of his or her official duties.” O.C.G.A. § 16-10-24(a) (emphasis added).
“[U]nder Georgia case law dealing with the offense of obstruction, the standard for determining whether
an officer was lawfully discharging his duties . . . is whether a reasonable suspicion existed to stop the
individual charged with obstruction.” Gainor v. Douglas Cty., 59 F. Supp. 2d 1259, 1282 (N.D. Ga. 1998)
(citing Georgia case law).



                                                        16
Tobin’s stop was lawful, it cannot determine whether Plaintiff was arrested for a crime

he did not commit. 10 Officer Tobin’s motion for summary judgment on Plaintiff’s false

arrest claim is DENIED.

                 4.      Excessive force

        Despite the question of fact regarding reasonable suspicion, the Court must grant

summary judgment to Officer Tobin on Plaintiff’s excessive force claim. Plaintiff

essentially argues that because Officer Tobin (arguably) lacked reasonable suspicion to

justify a Terry stop, any force he used in subduing and subsequently arresting Plaintiff

was excessive. In the Eleventh Circuit, “a claim that any force in an illegal stop or arrest

is excessive is subsumed in the illegal stop or arrest claim and is not a discrete excessive

force claim.” Bashir v. Rockdale Cty., 445 F.3d 1323, 1331 (11th Cir. 2006) (quoting Jackson,

206 F.3d at 1171). Logically, an officer who is not authorized to make a stop is also not

authorized to use force to effectuate such a stop. Id. at 1332. Even so, the level of force

used to make the stop remains relevant to an unlawful detention claim, because Plaintiff

can recover for damages suffered from the use of force. Id. (quoting Williamson v. Mills,

65 F.3d 155, 158–59 (11th Cir. 2000)). It would be inappropriate for the Court to allow a




10The Court also cannot resolve this claim on summary judgment because the video evidence does not
clearly contradict Plaintiff’s assertions that Officer Tobin was “manipulating” him during the frisk, thereby
causing it to appear that Plaintiff was resisting when he was not. See Pourmoghani-Esfahani, 625 F.3d at 1315.
In the video, Officer Tobin can be seen grabbing and possibly pulling on Plaintiff’s shirt while attempting
the frisk. [Doc. 25, 13:55:11–32]. If a jury were to find that Plaintiff was not resisting of his own volition,
Officer Tobin would have lacked probable cause to arrest Plaintiff for obstruction. See Perkins v. Thrasher,
701 F. App’x 887, 890 (11th Cir. 2017).


                                                      17
discrete claim for excessive force to proceed on Plaintiff’s asserted basis of recovery.

Accordingly, Officer Tobin is entitled to summary judgment on this claim. Cf. id. at 1333

(affirming district court’s grant of summary judgment on an identical claim).

       C.     Plaintiff’s Section 1983 Claims Against the City

       Plaintiff seeks to hold the City liable for having “a custom and practice . . . of failing

to train and discipline law enforcement officers, specifically Defendant Tobin, on proper

treatment of suspects or prisoners and their Constitutional rights.” [Doc. 1-1, ¶ 37]. This

“custom and practice” also allegedly included “an ongoing custom and policy of

disrespect, physical and verbal abuse, and oppression toward citizens interacting with

Defendant Tobin, directly leading to the abuse Plaintiff suffered in this case.” [Id. at ¶ 38].

In his brief in response to Defendants’ motion for summary judgment, Plaintiff argues

that his claim is supported by the City’s decision to substantiate none of the complaints

in the three-inch-tall stack it had for Officer Tobin.

       This claim is based on Monell v. Department of Social Services, 436 U.S. 658 (1978),

in which the Supreme Court established that a municipality can be held liable for the acts

of its employees; however, that liability is not akin to respondeat superior. 436 U.S. at

691–95. “[T]he mere fact that a plaintiff has suffered a deprivation of federal rights at the

hands of a municipal employee is insufficient to infer municipal culpability and

causation.” Martin v. Wood, 648 F. App’x 911, 914 (11th Cir. 2016) (citing McDowell v.

Brown, 392 F.3d 1283, 1289 (11th Cir. 2004)). Rather, Plaintiff must show that (1) “his



                                              18
constitutional rights were violated”; (2) “the municipality had a custom or policy that

constituted deliberate indifference to that constitutional right”; and (3) “the policy or

custom caused the violation.” Id. (quoting McDowell, 392 F.3d at 1289).

       Where a plaintiff bases a Monell custom or policy on a municipality’s failure to

investigate or respond reasonably to prior complaints of misconduct, he must show that

the complaints regarded constitutional deprivations similar to the one he alleges he

suffered. See Gold v. City of Miami, 151 F.3d 1346, 1353 (11th Cir. 1998) (“[B]ecause Gold

presented no evidence of a prior arrest for disorderly conduct or even a valid complaint

of such false arrest, there is now showing that the City’s procedures for handling false

arrest complaints” caused the alleged deprivation.); see also Mercado v. City of Orlando, 407

F.3d 1152, 1162 (11th Cir. 2005). He must also “present at least some evidence from which

a reasonable jury could infer that the complaints were meritorious.” Shehada v. Tavss, 965

F. Supp. 2d 1358, 1374 (S.D. Fla. 2013) (quoting Ayton v. Orange Cty. Sheriff Dep’t, No. 6:10-

cv-1930-Orl-28GJK, 2012 WL 4711911, at *3 (M.D. Fla. Oct. 3, 2012)).

       Plaintiff has done neither of these things in this case. There is no evidence that the

complaints lodged against Officer Tobin—or any other Thomaston police officer, for that

matter—related to unlawful detentions or the use of a Taser. Plaintiff also makes no

attempt to argue that the complaints were meritorious. On the contrary, the evidence

shows that the police department thoroughly investigated all of the complaints made

against Officer Tobin and found that none of the serious complaints were substantiated



                                             19
by evidence. [Doc. 24, pp. 16:6—17:3]. Moreover, of the entirety of the complaints the

Thomaston Police Department receives against its officers, less than five percent of them

tend to be well-founded. [Id. at p. 99:13–18]. In the absence of some evidence that the

complaints were related to the incidents alleged to have occurred here or that they were

meritorious, a jury could not reasonably find that the City had a custom or policy that

caused Plaintiff’s injuries. The City is therefore entitled to summary judgment on

Plaintiff’s Monell claim.

       D.     Plaintiff’s State-law Claims

       Finally, Plaintiff asserts state-law claims against Officer Tobin for battery and

intentional infliction of emotional distress. Officer Tobin moves for summary judgment

on these claims, arguing that he is entitled to official immunity. Public officials enjoy

official immunity under Georgia law when they are sued “in their individual capacities

for discretionary actions within the scope of their official authority performed without

actual malice or actual intent to cause injury.” Rodriguez v. Kraus, 619 S.E.2d 800, 802 (Ga.

Ct. App. 2005). Discretionary actions include decisions to arrest suspects. Id. Actual

malice “does not include implied malice, or the reckless disregard for the rights and

safety of others.” Selvy v. Morrison, 665 S.E.2d 401, 405 (Ga. Ct. App. 2008). Instead, it

requires a showing of “intent to do something wrongful or illegal.” Adams v. Hazelwood,

520 S.E.2d 896, 898 (Ga. 1999). In the alternative, a plaintiff can prove actual intent to

cause injury, which is established by showing that the defendant intended to harm the



                                             20
plaintiff, rather than simply showing that the defendant intended to do the act that

resulted in the harm. Hart v. Sirmans, 784 S.E.2d 67, 69 (Ga. Ct. App. 2016).

                 1.       Battery

        To overcome official immunity on his battery claim, Plaintiff must show that

Officer Tobin committed an unlawful touching of Plaintiff’s person that was both

offensive and malicious. See Lawson v. Bloodsworth, 722 S.E.2d 358, 359 (Ga. Ct. App. 2012).

“An offensive touching is one which proceeds from anger, rudeness, or lust[, and] [t]he

test is what would be offensive to an ordinary person . . . .” Id. at 359–60. The evidence,

taken in the light most favorable to Plaintiff, establishes that Officer Tobin attempted to

frisk Plaintiff for no reason whatsoever, manipulated Plaintiff into resisting the frisk so

that he could employ his Taser, and then continuously tased Plaintiff while he was

handcuffed and not resisting. 11 From this evidence, a jury could find that Officer Tobin

acted with actual malice or intent to injure Plaintiff. 12 Thus, Officer Tobin’s motion for

summary judgment is DENIED as to this claim.


11Although Defendants present documentary evidence and expert testimony supporting their contention
that Plaintiff was not tased more than once, Plaintiff’s sworn deposition testimony that he was tased
continuously and after being handcuffed defeats summary judgment. See [Doc. 22, pp. 99:12—101:24]. See
also United States v. Stein, 881 F.3d 853, 857 (11th Cir. 2018) (“[A] litigant’s self-serving statements based on
personal knowledge or observation can defeat summary judgment.”); Sears v. Roberts, ___ F.3d ___, No. 15-
15080, 2019 WL 1785355, at *3–4 (11th Cir. Apr. 24, 2019) (the district court erred in crediting the defendants’
affidavits and objective evidence over the plaintiff’s version of events).

12Cf. Reed v. City of Lavonia, 390 F. Supp. 2d 1347, 1369–70 (M.D. Ga. 2005) (denying official immunity to
officer who repeatedly struck plaintiff with baton while he was on the ground and not resisting); Tabb v.
Veazy, No. 1:05-cv-1642, 2007 WL 951763, at *7–8 (N.D. Ga. Mar. 28, 2007) (finding a fact issue as to
maliciousness where officer hit plaintiff in the face with the butt of his handgun repeatedly while plaintiff
was not resisting); Kidd v. Coates, 518 S.E.2d 124, 125 (Ga. 1999) (“[I]f [the defendant police officers] shot


                                                       21
                2.       Intentional Infliction of Emotional Distress

        To succeed on his intention infliction of emotional distress (“IIED”) claim, Plaintiff

must show that Officer Tobin “intentionally or recklessly, through conduct that is

extreme and outrageous,” caused Plaintiff severe emotional distress. Reed v. City of

Lavonia, 390 F. Supp. 2d 1347, 1370 (M.D. Ga. 2005) (quoting Ruble v. King, 911 F, Supp.

1544, 1559 (N.D. Ga. 1995)). Conduct is extreme and outrageous if it would cause “an

average member of the community” to feel “resentment against the actor, and leave him

to exclaim ‘outrageous!’” Id. (quoting Ruble, 911 F. Supp. at 1559). Furthermore, the

requisite level of distress must be “so severe that no reasonable man could be expected

to endure it.” Ruble, 911 F. Supp. at 1559. The existence of IIED is a question of law, and

the Court must deny summary judgment where “the evidence shows that reasonable

persons might find the presence of extreme and outrageous conduct and resultingly

severe emotional distress.” Id. (quoting Yarbray v. Southern Bell Tel. & Tel. Co., 409 S.E.2d

835, 838 (Ga. 1991)).

        Although reasonable people could find that Officer Tobin’s conduct was extreme

and outrageous, there is no evidence that Plaintiff suffered distress that was particularly

severe. Although Plaintiff suffered burn marks and scrapes from his altercation with

Officer Tobin and urinated on himself while being tased, he would likely have suffered




[the suspect] intentionally and without justification, then they acted solely with the tortious actual intent
to cause injury.”).


                                                     22
similar injuries had his arrest been lawful. Plaintiff points to no evidence in the record

that he was humiliated, embarrassed, or injured in such a way that could be considered

severe per se. See, e.g., Reed, 390 F. Supp. 2d at 1370–71 (the loss of a testicle from an

officer’s excessive use of force speaks for itself with regard to severe distress). Thus,

Officer Tobin is entitled to summary judgment on Plaintiff’s IIED claim.

                                     CONCLUSION

         Based on the foregoing, the Defendants’ Motion for Summary Judgment [Doc. 19]

is GRANTED IN PART AND DENIED IN PART. Plaintiff’s federal excessive force

claim against Officer Tobin, state-law IIED claim against Officer Tobin, and Monell claim

against the City are DISMISSED. Plaintiff’s remaining Section 1983 claims against

Officer Tobin for unlawful detention, unlawful search, and false arrest, as well as his

state-law claim against Officer Tobin for battery, will proceed to trial during the Court’s

August 2019 trial term. The Clerk is DIRECTED to terminate the City of Thomaston as a

party.

         SO ORDERED, this 21st day of May, 2019.

                                                 s/Tilman E. Self, III
                                                 TILMAN E. SELF, III, Judge
                                                 UNITED STATES DISTRICT COURT




                                            23
